      Case 4:19-cv-00560-HSG Document 19 Filed 03/11/19 Page 1 of 2



 1   Alison M. Crane, SBN 197359
     Mark W. Allen, SBN 293155
 2   BLEDSOE, DIESTEL, TREPPA & CRANE LLP
     601 California Street, 16th Floor
 3   San Francisco, California 94108-2805
     Telephone: (415) 981-5411
 4   Facsimile: (415) 981-0352
     acrane@bledsoelaw.com
 5
     mallen@bledsoelaw.com
 6
     Attorneys for Defendants MARK GE ZHANG, JEFFREY
 7   QING-HE ZHANG, OLYMPIA XIAO FEI DAI,
     NELSON ZHANG AKA NELSON CHEUNG
 8
 9   Stephen L. Collier, Esq., SBN 124887
     TENDERLOIN HOUSING CLINIC
10   126 Hyde Street
     San Francisco, CA 94102
11   Telephone:     (415) 771-9850
     Facsimile:     (415) 771-1287
12
     Attorneys for Plaintiffs YENEFER FERNANDO
13   AGUILAR and DILIA CASTRO, CHRISTOPHER
     AGUILAR CASTRO, by and through his guardian ad
14   litem DILIA CASTRO
15                        UNITED STATES DISTRICT COURT
16                     NORTHERN DISTRICT OF CALIFORNIA
17
18   YENEFER FERNANDO AGUILAR and           Case Number: 4:19-cv-00560-HSG
     DILIA CASTRO, CHRISTOPHER
19   AGUILAR CASTRO, by and through his     ORDER ON PARTIES’
     guardian ad litem DILIA CASTRO,        STIPULATION TO REMAND
20
                                            REMOVED ACTION
                    Plaintiffs,
21
22         v.

23   MARK GE ZHANG, JEFFREY QING-
     HE ZHANG, OLYMPIA XIAO FEI
24   DAI, NELSON ZHANG aka NELSON
     CHEUNG, and DOES 1-50, Inclusive,
25
                    Defendants.
26
27
28
                                                                   4:19-cv-00560-HSG
                ORDER ON PARTIES’ STIPULATION TO REMAND REMOVED ACTION
       Case 4:19-cv-00560-HSG Document 19 Filed 03/11/19 Page 2 of 2



 1                                           ORDER

 2         On March 8, 2019, the Parties to the above-referenced Action filed a Stipulation to

 3   Remand Removed Action. The Court, having reviewed that stipulation, and good cause

 4   appearing, orders as follows:

 5         1.     The Parties’ stipulation is approved;

 6         2.     Northern District of California case number 4:19-cv-00560, titled

 7                YENEFER FERNANDO AGUILAR, DILIA CASTRO, CHRISTOPHER

 8                AGUILAR CASTRO, by and through his guardian ad litem DILIA

 9                CASTRO v. MARK GE ZHANG, JEFFREY QING-HE ZHANG,

10                OLYMPIA XIAO FEI DAI, and NELSON ZHANG aka NELSON

11                CHEUNG, and DOES 1-50, inclusive, is hereby remanded to San Francisco

12                County Superior Court.

13   IT IS SO ORDERED.

14
15   Dated: March 11, 2019
                                        THE HON. HAYWOOD S. GILLIAM, JR.
16                                      FEDERAL DISTRICT COURT JUDGE
                                        NORTHERN DISTRICT OF CALIFORNIA
17
18
19
20
21
22
23
24
25
26
27
28
                                                -2-                           4:19-cv-00560-HSG
                 ORDER ON PARTIES’ STIPULATION TO REMAND REMOVED ACTION
